DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.    	Restriction to one of the following inventions is required under 35 U.S.C. 121:  
I.    	Claims 1-4, drawn to a repair kit for use in securing a fuel pump to a fuel tank.
II.    	Claims 5-7, drawn to a method replacing a fuel pump on a gas tank.
III.	Claims 8-13, drawn to a kit for replacement of a fuel line and filter of an automotive fuel system.
3.    	The inventions are distinct, each from the other because of the following reasons:
Inventions of Group I and Group II are unrelated product and process for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 802.01 and MPEP § 806.06). In the instant case, the process as claimed can be practiced by another materially different apparatus or by hand such as a structural configuration of a repair kit for use in securing a fuel pump to a fuel tank [Claim 1] or a method for replacing a fuel pump on a gas tank [Claim 5]. In addition, the apparatus as claimed can be used to practice another materially different process such as identified above discussions. 
Inventions I and III are unrelated.  The inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions: Invention I discloses a structural configuration of a repair kit for use in securing a fuel pump to a fuel tank [Claim 1] is different to Invention III that discloses a kit for replacement of a fuel line and filter of an automotive fuel system [Claim 8].   
Inventions of  II and IlI are unrelated product and process for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 802.01 and MPEP § 806.06). In the instant case, the process as claimed can be practiced by another materially different apparatus or by hand such as a kit for replacement of a fuel line and filter of an automotive fuel system [Claim 8] or a method for replacing a fuel pump on a gas tank [Claim 5]. In addition, the apparatus as claimed can be used to practice another materially different process such as identified above discussions. 
5.    	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 
i.    the inventions have acquired a separate status in the art in view of their different classification(s); 
ii.    the inventions have acquired a separate status in the art in view of their recognized divergent subject matter; 
iii.    the inventions require different fields of search (e.g. searching different classes, subclasses, or electronic resources, or employing different search queries); 

6.    Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  
7.    	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.  
8.    	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.  
9. 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

       /JHH/
       September 20, 2021


/JOHNNY H. HOANG/
Examiner, Art Unit 3747

/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        September 20, 2021